Citation Nr: 0410431	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected pension benefits. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for decreased visual acuity 
with cataracts.

5.  Entitlement to service connection for atherosclerosis.

6.  Entitlement to service connection for residuals of a vas 
deferens operation.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The appellant had service with the New Philippine Scouts from June 
1946 to May 1949.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  
The decision denied the service connection issues listed above.  
In addition, a decision letter of September 2002 concluded that 
the appellant had no legal entitlement to nonservice-connected 
pension.  

The Board has concluded that additional development is required 
with respect to the claim for service connection for hearing loss.  
Accordingly, that issue is the subject of a remand order located 
at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what evidence 
was to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The appellant's only service was with the New Philippine 
Scouts from June 1946 to May 1949.

3.  Low back pain was not present during service, arthritis of the 
spine was not manifest within a year after service, and did not 
develop as a result of any incident in service.

4.  Decreased visual acuity with cataracts was not present during 
service, was not manifest within a year after service, and did not 
develop as a result of any incident in service.

5.  Atherosclerosis was not present during service, was not 
manifest within a year after service, and did not develop as a 
result of any incident in service.

6.  A vas deferens disorder was not present until many years after 
separation from service, and did not develop as a result of any 
incident in service.


CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (2003).

2.  Low back pain was not incurred in or aggravated by service, 
and arthritis of the spine may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Decreased visual acuity with cataracts was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Atherosclerosis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

5.  Residuals of a vas deferens operation were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Applicable Law and 
Regulations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  The new 
law eliminates the concept of a well-grounded claim, and redefines 
the obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA has a 
duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions in 
the rating decision, the statement of the case (SOC) and letters 
sent to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC included a summary of the 
evidence which had been obtained and considered.  The SOC also 
included the requirements which must be met to establish service 
connection and nonservice-connected pension.  The basic elements 
for establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as letters 
from the RO dated in May 2002 and November 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes that the 
May 2002 letter was provided to the veteran before the initial 
adjudication of his claim.  In addition, the SOC included the new 
laws and regulations which pertain to the VA's duties under the 
VCAA.  The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The veteran has 
declined a hearing.  The claims file contains his available post 
service treatment records.  His service medical records could not 
be obtained.  The National Personnel Records Center reported in 
August 2002 that the service medical records were destroyed by 
fire.  Therefore, any further attempts to obtain them would be 
futile.  The Board does not know of any additional relevant 
evidence which has not been obtained.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131.  If a chronic disorder such as an organic disease of 
the nervous system, arthritis or cardiovascular disease is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling condition 
shown by a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which he 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations as to service connection will be based 
on review of the entire evidence of record, with due consideration 
to the policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word ``Chronic.''  When the 
disease identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Special presumptions are applicable for certain diseases specific 
as to former prisoners of war.  Under 38 U.S.C.A. § 1112 and 38 
C.F.R. § 3.309(c), if a veteran is: (1) a former prisoner of war, 
and (2) as such was interned or detained for not less than 30 
days, certain chronic diseases, such as avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy associated 
with malnutrition), pellagra, irritable bowel syndrome, peptic 
ulcer disease or peripheral neuropathy (except where directly 
related to infectious causes), shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air service 
even though there is no record of such disease during service.

Significantly, however, the veteran does not qualify for the 
prisoner of war presumptions.  The veteran was not interned or 
detained as a prisoner of war for 30 days or more.



 

I.  Whether The Appellant Has Basic Eligibility For Department Of 
Veterans Affairs Nonservice-Connected Pension Benefits.

The appellant seeks a nonservice-connected disability pension.  
Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Non-service-connected 
disability pension may be awarded to a veteran of war who has 
qualifying service and is permanently and totally disabled.  See 
38 U.S.C.A. §§ 1502, 1521 (West 1991).  A veteran meets the 
service requirement if he or she served in the "active military, 
naval, or air service" during the time periods listed in 38 
U.S.C.A. § 1521(j).

The appellant served in the Philippine Scouts from June 1946 to 
May 1949.  All enlistments in the Philippine Scouts between 
October 6, 1945, and June 30, 1947, were in the "New" Philippine 
Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. Principi, 4 Vet. App. 
100 (1993).  New Philippine Scouts are limited, under 38 U.S.C.A. 
§ 107(b), to VA benefits for compensation for service-connected 
disability or death, and their survivors may receive dependency 
and indemnity compensation for the service-connected death of the 
veterans.  See Laruan, 1 Vet. App. at 101.  Under section 107(b), 
service in the New Philippine Scouts is not deemed to be "active 
military, naval, or air service" for purposes of eligibility for 
nonservice-connected pension benefits. Id.  Therefore, the 
appellant, whose only service was in the New Philippine Scouts 
from June 1946 to May 1949, does not meet the qualifying service 
requisite for a non-service-connected pension.

The United States Court of Appeals for Veterans Claims (Court) has 
upheld this law and the associated regulations.  See Laruan at 
101; Reonal v Brown, 5 Vet. App. 458 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Similar restrictions involving Philippine 
service have been held not to violate the United States 
Constitution.  See Quiban v. Veterans Admin., 928 F.2d 1154, 1158 
(D.C. Cir. 1991), rehearing denied (July 18, 1991).  Moreover, the 
U.S. Court of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a Philippine 
veteran who subsequently moved to the United States.  See Talon v. 
Brown, 999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied, 126 L. 
Ed. 2d 601 (1993).

In summary, the appellant's only service was with the new 
Philippine Scouts from June 1946 to May 1949.  Pursuant to 
statutory and case law, the appellant's service in the former 
"New" Philippine Scouts was not active military, naval, or air 
service for purposes of qualifying for VA benefits except for 
certain specified benefits.  38 U.S.C. § 107(b).  Pension is not a 
specified benefit, so it is not available to a former "New" 
Philippine Scout.  See 38 U.S.C. § 107(b).  Therefore, the service 
does not provide the appellant basic eligibility for non-service-
connected pension.  Accordingly, the appellant's claim for VA 
pension benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement To Service Connection For Low Back Pain.

The veteran's service records are not available as they were 
destroyed by fire.  His report of separation dated in May 1949 
shows that he had no wounds received in action.  Thus, there is no 
competent medical evidence showing the presence of a low back 
disorder during service.  In addition, there is no evidence that 
arthritis of the spine was present within a year after separation 
from service, so as to invoke a presumption on that basis.  

The earliest medical evidence of the presence of low back pain is 
from many years after service.  A record from a private physician 
dated in April 2002 shows that the veteran was seen for complaints 
of low back pain.  However, neither that record nor any other 
contains any medical opinion relating the back pain to service.  

The Board also notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical knowledge, 
such as a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, low back pain was not present during service, 
arthritis of the spine was not manifest within a year after 
service, and did not develop as a result of any incident in 
service.  Accordingly, the Board concludes that low back pain was 
not incurred in or aggravated by service, and arthritis of the 
spine may not be presumed to have been incurred in service.  

III.  Entitlement To Service Connection For Decreased
 Visual Acuity With Cataracts.

The earliest medical evidence of the presence of decreased visual 
acuity is contained in a private medical statement dated in April 
2002.  There is no medical opinion linking such a disorder to 
service.  The Board finds that decreased visual acuity with 
cataracts was not present during service, was not manifest within 
a year after service, and did not develop as a result of any 
incident in service.  Accordingly, the Board finds that decreased 
visual acuity with cataracts was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in service.  

IV.  Entitlement To Service Connection For Atherosclerosis.

The earliest medical evidence of the presence of atherosclerosis 
is contained in a private medical statement dated in April 2002.  
There is no medical opinion linking such a disorder to service.  
The Board finds that atherosclerosis was not present during 
service, was not manifest within a year after service, and did not 
develop as a result of any incident in service.  Accordingly, the 
Board concludes that atherosclerosis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.   

V.  Entitlement To Service Connection For Residuals
 Of A Vas Deferens Operation.

In an authorization for release of information form dated in April 
2002, the veteran reported that he had undergone a vas deferens 
operation in January 1990.  He has not presented any theory as to 
how the operation is related to his period of service.  The Board 
finds that a vas deferens disorder was not present until many 
years after separation from service, and did not develop as a 
result of any incident in service. Accordingly, the Board 
concludes that residuals of a vas deferens operation were not 
incurred in or aggravated by service.  


ORDER

1.  Basic eligibility for entitlement to VA pension benefits is 
not established.  The appeal is denied.

2.  Service connection for low back pain is denied.

3.  Service connection for decreased visual acuity with cataracts 
is denied.

4.  Service connection for atherosclerosis is denied.

5.  Service connection for residuals of a vas deferens operation 
is denied.


REMAND

Regarding hearing loss, the veteran has presented evidence of a 
current disability and the possibility of service connection.  The 
evidence includes recent private treatment records showing that he 
has been diagnosed with hearing loss.  The evidence also includes 
a separation qualification record showing that his military 
occupations included anti-aircraft artillery gunner.  Such an 
occupation would undoubtedly result in exposure to a substantial 
amount of noise.  The Board notes that the new act requires that 
the VA afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  When the medical evidence is not adequate, 
the VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  For this reason, additional disability evaluation 
examinations are required.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA audiology examination to 
determine the nature and etiology of any hearing loss disorder 
which the veteran may currently have.  The claims folder should be 
made available to and reviewed by the examiner before the 
examination.  In particular, the examiner should review the 
service personnel records showing that the veteran's duties during 
service included the operation of anti-aircraft artillery.  The 
examiner should also review the post-service medical records 
reflecting hearing loss.  The examination should include all tests 
and studies necessary to assess the severity and nature of the 
veteran's current hearing loss.  The examiner should specifically 
comment as to the likelihood that any currently found hearing loss 
is related to acoustic trauma during service 

2.  Thereafter, the RO should readjudicate the claim for 
compensation for hearing loss.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's representative 
if any should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



